Case 2:19-cv-17721-BRM-ESK Document 24 Filed 07/07/20 Page 1 of 2 PageID: 311

ILASZ & ASSOCIATES                                        1 Maiden Lane, 9th Fl., New York, NY 10038
                                                                Tel. (212) 480-2222, Fax (212) 480-2958
ATTORNEYS AND COUNSELORS AT LAW                                             E-mail: office@ilaszlawfirm.com
                                                                                 website: ilaszlawfirm.com


OF COUNSEL:                                                                         1035 Rt. 46 East, Ste 105
NEAL WESNER                                                                                 Clifton NJ 07013
MICHELE FICARRA                                                                           Tel. (973) 773-9060
                                                                                  ul. Piękna 24/26A, lok. 29
                                                                                  00-549 Warszawa, Poland
                                                                                             +48 22 115 9200


                                                    July 7, 2020



Delivered via ECF only


The Hon. Brian R. Martinotti, U.S.D.J.
United States District Court - District of New Jersey
Martin Luther King Building
& U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102




       Re:    Miroslaw Wierzbicki v. City of Jersey City, et. al.
              Civil Action No.: 2:19-cv-17721

Dear Judge Martinotti,

       We continue to represent Miroslaw Wierzbicki in the above captioned matter. On July 6,
2020, due to the Internet outage caused by the severe thunderstorm we were not able to efile the
Brief.

        Respectfully, we are requesting you accept the documents that are being uploaded today on
July 7, 2020.

       Thank you for your consideration and attention to this matter.




                                                           ILASZ & ASSOCIATES
                                                           Very Truly,



                                                           Livius Ilasz, Esq.
Case 2:19-cv-17721-BRM-ESK Document 24 Filed 07/07/20 Page 2 of 2 PageID: 312




                                      2
